Citation Nr: 1522742	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-03 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2012 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has Meniere's disease, which was either caused or aggravated by his service-connected bilateral hearing loss and tinnitus.  In support of his claim he submitted a letter from his private physician, who identifies himself as a Fellow, American College of Surgeons.   The letter states that the Veteran was diagnosed with Meniere's disease in 2009 and that "[a]lthough there is no causal relationship between these two inner ear diseases, his Meniere's Disease symptomatology of vertigo and fluctuating hearing loss certainly is made worse by his longstanding sensorineural hearing loss."  It is unclear if the physician is stating that the hearing loss permanently aggravates the Meniere's disease or that when one already has vertigo and fluctuating hearing loss it is a worse situation to compound the symptoms with sensorineural hearing loss.  In addition, no rationale is provided for the opinion.  

A VA medical opinion was obtained in April 2010.  The examiner, an audiologist, reviewed the claims file and opined that tinnitus and hearing loss were not causes of Meniere's disease.  As the examiner did not discuss whether the Veteran's Meniere's disease was aggravated by his service-connected disabilities, an additional VA opinion was obtained in September 2011.  The examiner reviewed the claims file and stated that hearing loss was a symptom of Meniere's disease and that "hearing loss does not cause nor aggravate the disease itself."  

Given what appear to be irreconcilable opinions that hearing loss does not aggravate Meniere's disease (VA audiologist) and the Veteran's Meniere's disease was aggravated by his hearing loss (private physician) the Board finds that a medical opinion by an otolaryngologist would be helpful in this case.  

The Veteran also asserts that he has Parkinson's disease and ischemic heart disease which were caused by exposure to herbicides, including Agent Orange, during his active duty service.  The Veteran testified in January 2015 that in 1968 he was stationed at Ramey Air Force Base in Puerto Rico, where he saw spraying of potent herbicides to decrease the vegetation around the base.  The Veteran and his spouse have submitted written statements indicating that one of the appellant's duties in Puerto Rico was to unload barrels of chemicals which may have been herbicides off of airplanes arriving at Ramey Air Force Base.  He has also submitted articles from the VA website indicating that herbicides, including Agent Orange, were used in Puerto Rico in 1966, 1967, and 1968.

A July 2011 Formal Finding by the RO states that the National Personnel Records Center (NPRC) responded in July 2011 that there was no evidence in the Veteran's file to substantiate service in the Republic of Vietnam and no record of exposure to herbicides, and the RO subsequently concluded that the information required to corroborate herbicide exposure as described by the Veteran was insufficient to send to the U.S. Army and Joint Service Records Research Center (JSRRC).  In February 2012, the RO submitted an e-mail request to the VA Compensation Service for information regarding the Veteran's exposure to Agent Orange in service, and an unsigned March 2012 e-mail response indicated that there were multiple herbicide tests in Puerto Rico from June 1963 to October 1967, but that this was prior to the Veteran's service in Puerto Rico and did not occur near Ramey Air Force Base.

However, the VA website submissions from the Veteran show that in May 1968, herbicide preparation and testing was performed at Las Mesas Cerros, Mayaguez, Puerto Rico.  This indicates that there may have been some herbicide usage in a location not far from the Veteran's reported station in 1968.  Furthermore, the Veteran's personnel records have not been obtained, and therefore it is unclear exactly what dates he was stationed in Puerto Rico.

The Board therefore finds the Veteran's complete personnel records must be obtained and associated with the claims file, followed by further research into whether the Veteran was exposed to herbicides during his service in Puerto Rico following the guidelines of the VA M21-1 Adjudication Procedures Manual (M21-1.IV.ii.2.C.10.o).  Once all relevant information has been obtained, the AOJ should contact the JSRRC or other appropriate organization for a Formal Finding regarding the likelihood of the Veteran's exposure to herbicides in service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain copies of the Veteran's treatment records from the VA Medical Center in Tuscaloosa, Alabama since December 2012.

2.  Obtain from the appropriate sources complete service personnel records for the Veteran.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that he provide additional, more specific information regarding the dates and location of his alleged exposure to herbicides in service.

After the Veteran has been afforded 30 days to respond, and whether or not the Veteran has responded, contact the JSRRC with the dates the Veteran was stationed in Puerto Rico and information regarding his testimony of seeing herbicide usage near Ramey Air Force Base and request that they provide a Formal Finding regarding the likelihood of herbicide exposure in service.  Following the guidelines outlined in M21-1.IV.ii.2.C.10.o, complete any additional research indicated, to include, if warranted, contacting the Compensation Service, the Department of Defense, or any other appropriate organization in order to attempt to verify the Veteran's claimed exposure to herbicides.  

If there is insufficient information to verify exposure to herbicides, the AOJ must issue its own Formal Finding outlining the steps taken to assist the Veteran.  The Veteran should be notified of VA's inability to verify his exposure to herbicides in service.

4.  If it is determined that additional opinion or examination is indicated after completing any additional development indicated by the response received from JSRRC or other sources, such should be conducted/obtained.

5.  Send the claims file to an otolaryngologist (Ear, Nose, and Throat physician) to provide a medical opinion.  If the physician determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  

The physician is asked to address the following questions: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's Meniere's disease is caused by his bilateral hearing loss and/or tinnitus?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's Meniere's disease is aggravated (permanently worsened) by his bilateral hearing loss and/or tinnitus?  

If it is determined that Meniere's disease is aggravated by either disability, please address the baseline level of severity prior to aggravation or, if that cannot be determined, the earliest medical evidence establishing the level of severity of the Meniere's disease after the onset of aggravation.  

A complete rationale for all opinions expressed should be provided.  

6.  The case should then be reviewed on the basis of the additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


